Citation Nr: 1438967	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  14-18 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System.  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of service connection for a bilateral knee condition.

The Veteran contends that he has a bilateral knee condition due to his active military service.  Specifically, he reports that a motorcycle accident, various sports injuries, and the bending, squatting, and climbing required of his job all damaged his knees while he was in service and that he has been receiving treatment for his knee condition ever since discharge.

Service treatment records reveal that the Veteran sought treatment for injuries after a motorcycle accident in 1973.  He complained of pain in his hip and back, and he had difficulty with right straight leg raises.  He had multiple contusions, but X-rays of his lumbar spine, pelvis, and right hip were all within normal limits.  In September 1973, December 1973, and February 1974, the Veteran was seen for sports injuries to his thumb, ankle, and shoulder, respectively.  In May 1976, the Veteran reported pain in his knee cap and advised that he had experienced the pain before, but treated it with heat packs.  The Veteran was advised to go to sick call in the morning for his knee pain, but there are no further treatment records after that date in the claims file.  

A separation examination, conducted in August 1976, reveals that the Veteran's lower extremities were noted as normal, but the examiner noted a scar on the Veteran's lower lip that was not noted on entry into service.  On subsequent physical examination reports conducted when the Veteran was on reserve status, no knee conditions were noted and the Veteran reported himself as being in good health.  Although the Veteran claims that he has received treatment for his knee condition since discharge, there are no VA or private treatment records associated with the claims file.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

In this case, the evidence of record meets the criteria of 38 C.F.R. § 3.159(c)(4), such that further development of the record is necessary.  The Veteran's service treatment records show that the Veteran complained of knee pain in service, and the Veteran reports continuing knee disorders and treatment since discharge.  However, the VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's bilateral knee disability.  A medical opinion regarding a diagnosis and etiology of the Veteran's bilateral knee condition is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the claims file contains evidence of outstanding private treatment records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In addition to stating that he has received continuous treatment for a knee condition since discharge, the Veteran responded to VA's September 2013 request for additional evidence related to his current bilateral knee disability with an authorization to release medical information (VA Form 21-4142) listing Humana Healthcare as a source of pertinent information.   It appears from the record that the RO construed the VA Form 21-4142 as relating to the Veteran's claim for service connection for bilateral hearing loss.  However, the Veteran sent this form along with an appeal status election form and a statement in support of claim, both of which related to his bilateral knee claim.  Because it appears that there may be outstanding private medical records that contain information pertinent to the Veteran's bilateral knee claim, on remand, an attempt should be made to obtain those records.  

Lastly, the Board notes that the Veteran submitted a request for a copy of his service treatment records.  In correspondence sent to the Veteran in September 2013, the RO acknowledged his request and advised the Veteran that he would be sent a copy of his service treatment records as soon as possible.  However, there is no indication in the claims file that the Veteran has been provided with the requested records.  The Veteran should be furnished a copy of his service treatment records on remand.  

Accordingly, the case is REMANDED for the following action:

1) The RO/AMC should resend the Veteran the necessary authorizations for the release of any private treatment records related to his bilateral knee claim.  The Veteran should be asked to supply the names, addresses, and approximate dates of treatment for any private medical care provider.  After securing any necessary release forms, with full address information, all records of medical treatment for the Veteran's knees should be requested.   All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2) Provide the Veteran a copy of his service treatment records pursuant to his request dated in July 2013. 

3) After the foregoing, schedule the Veteran for a VA examination to clarify the nature and etiology of any knee conditions found to be present.  The examiner should diagnose all current knee disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary studies should be performed, and all findings should be reported in detail.

For each diagnosed knee disability the examiner should then opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the knee condition is related to the Veteran's active military service, including complaints of knee pain noted in May 1976.

When providing these opinions, the examiner should consider and discuss the Veteran's service records, lay statements, VA and private treatment records, and any other relevant information. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If a claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



